DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I in the reply filed on 2/7/2022 is acknowledged.  The traversal is on the ground(s) that all pending claims are drawn to device as identified in the parent application.  This is not found persuasive because this is not a proper indication why the instant restriction requirement is improper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 8, the phrase “the one or more contacts” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leedy, US PG Pub. No. 2005/0082641 A1.
Re claim 1, Leedy discioses an integrated circuit device comprising: one or more semiconductor dies 24/26/28 (i.e., fig. 3b), each comprising at least an active side (i.e., upper surface, fig. 3b); and a wafer-level redistribution layer (RDL) 35/20/36 that forms a directly metallized connection with the active side of each of the one or more semiconductor dies 24/26/28 (fig. 3b) and comprises a flexible substrate material (note: the dielectric membrane layers are flexible membrane layers which are used as support and electrical interconnect for IC dies, i.e., see fig. 3b) that supports the one or more semiconductor dies 24/26/28 together, while allowing substantial movement of the wafer-level RDL in any direction (inherently show this since this is the intrinsic properties of the flexible material etc.) with respect to the one or more semiconductor dies 24/26/28 and without any physically observable deformation in the integrated circuit device (fig. 3b), see figs. 1a-32d and pages 1-28 for more details, also see claim 77.Re claim 2. The integrated circuit device of claim 1, wherein the one or more semiconductor dies comprises a plurality of semiconductor dies 24/26/28 (fig. 3b).Re claim 3. The integrated circuit device of claim 2, wherein the flexible substrate material 20/36/35 comprises die-to-die interconnects 35 with material properties configured to reduce stress caused by cyclic thermal expansion and contraction (also note: the phrase “configured to reduce stress caused by cyclic thermal expansion and contraction” a recitation of the intended use and/or functions of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use and/or functions, then it meets the claim); and wherein the one or more semiconductor dies 24/26/28 is substantially less flexible than the wafer-level RDL 20/36/35.Re claim 4. The integrated circuit device of claim 1, wherein the wafer-level RDL comprises one or more contacts (i.e., the interface between element 35 and 24/26/28); and wherein each of the one or more contacts is in communication with at least one semiconductor die of the one or more semiconductor dies (fig. 3b).Re claim 5. The integrated circuit device of claim 4, wherein the contacts comprise a metal selected from a group consisting of copper, aluminum, nickel, gold, titanium, vanadium, silver, and chromium (i.e., gold, see paragraph 232).

Re claim 6, the process limitation of how the semiconductor dies is formed has no patentable weight in claim drawn to structure.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above caselaw makes clear.
     Therefore, the phrase “are plasma-diced” is thus non-limiting. Re claim 7. The integrated circuit device of claim 6, wherein the one or more semiconductor dies 24/26/28 are arranged in close proximity to each other for bendable applications (fig. 3b).Re claim 8. The integrated circuit device of claim 1, further comprising redistribution metals or dielectrics 20/36, or redistribution metals and dielectrics, without solder, as a structural 35 and electrical connection between the one or more semiconductor dies 24/26/28 and the one or more contacts (fig. 3b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893